Citation Nr: 1454870	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-25 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent disabling for right shoulder tendonitis.  

2.  Entitlement to an initial rating in excess of 10 percent disabling for left shoulder bursitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 2006 to March 2007, and from February 2008 to March 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which granted service connection for right shoulder tendonitis and left shoulder bursitis, and assigned 10 percent disability ratings to both conditions.  

The Veteran testified before a Decision Review Officer (DRO) of the RO in October 2012.  The Veteran then testified at a Travel Board hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of each hearing has been associated with the claims file.

This appeal was processed using both the "Virtual VA" System and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Review of the evidentiary record reveals that the issues of entitlement to initial ratings in excess of 10 percent disabling for both right shoulder tendonitis and left shoulder bursitis must be remanded for further evidentiary development before the Board may consider the merits of the Veteran's claims.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2014).  

The record reflects that the Veteran's most recent VA examination addressing either shoulder condition was in October 2012, which addressed both shoulder disabilities; however, the October 2012 VA examiner indicated that the results of the bilateral shoulder examination were inconsistent and should not be used as an accurate assessment of the Veteran's orthopedic disabilities.  Prior to the October 2012 VA examination, a VA examination addressing both shoulder conditions was performed in April 2012.  The April 2012 VA examination report indicates that the Veteran presented with full shoulder range of motion bilaterally with pain elicited upon movement above shoulder level, and full shoulder girdle strength without muscle guarding.  The VA examiner indicated that the Veteran was working full-time as a hotel kitchen manager and was able to perform restricted work below shoulder level in a supervisory role, but was unable to lift, carry, or perform any overhead movements.  

The fact that a VA examination is over two years old is not a valid basis, unto itself, to provide the Veteran with another VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a veteran is entitled to a new examination after a two-year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity).  In this case, however, during the June 2014 Board hearing, the Veteran testified that the symptomatology associated with both shoulders had worsened since the 2012 VA examinations.  Specifically, the Veteran testified that he has been experiencing increased pain in both shoulders since 2012, pain in his neck and down his arms, and "shots of electricity" in both arms, which have created a significant effect on his sleep, vocation, and family life.  In addition, VA treatment records from June 2014 indicate that the Veteran's symptoms were not improving with the current treatment regimen of corticosteroid injections, and indicated a possible referral to an orthopedic surgeon.  Because of the evidence of possible worsening since the most recent VA examination, a new examination is needed to assist in determining the current severity of the service-connected bilateral shoulder disabilities.  Snuffer, 10 Vet. App. at 400.  

In addition to the above, the Veteran testified at the June 2014 Board hearing that he sought treatment in June 2014 from a private hospital, via the emergency department, for neck pain, which the Veteran indicated was an associated symptom to his bilateral shoulder disabilities.  Evidence of record contains a June 2014 VA entry in the Veteran's electronic medical record that reflects receipt of the private hospital emergency department records by the VA Medical Center  in Stamford, Connecticut, which were then briefly summarized by a VA physician in a subsequent entry.  However, the June 2014 private hospital records have not been associated with the Veteran's record.  

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should attempt to obtain, and associate with the record, the following records:

a. Copies of the June 2014 private emergency department records received and reviewed by personnel at the VA Medical Center in Stamford, Connecticut.  

b. Any and all updated VA treatment records of the Veteran regarding either of his shoulder disabilities.  

All efforts to obtain these records should be fully documented, and the VA must provide a negative response if these records are not available.  

2. After obtaining the above evidence, schedule the Veteran for a VA orthopedic examination to determine the current nature and severity of the right shoulder tendonitis and left shoulder bursitis.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.

The VA examiner should identify the current nature and severity of the right shoulder tendonitis and left shoulder bursitis.  The VA examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the VA examiner should indicate the point at which pain begins.  In addition, the VA examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of either shoulder due to pain and/or other symptoms during flare-ups and/or with repeated use; to the extent possible, the VA examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

3. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issues on appeal on the basis of the additional evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



